           Case 1:17-vv-01966-UNJ Document 66 Filed 01/25/21 Page 1 of 2




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
DARRELL LAMONT TATUM,    *
                         *                         No. 17-1966V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: December 28, 2020
                         *
SECRETARY OF HEALTH      *                         Stipulation; Tdap vaccine;
AND HUMAN SERVICES,      *                         influenza (“flu”) vaccine;
                         *                         Guillain-Barré syndrome (“GBS”);
                         *                         chronic inflammatory demyelinating
             Respondent. *                         polyneuropathy (“CIDP”).
******************** *

Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On December 28, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Darrell Lamont Tatum on December 18, 2017.
Petitioner alleged that the Tdap vaccine and the influenza (“flu”) vaccine he
received on February 20, 2015, and March 6, 2015 respectively, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused him to
suffer Guillain-Barré syndrome and chronic inflammatory demyelinating
polyneuropathy. Petitioner further alleges that he suffered the residual effects of
these injuries for more than six months. Petitioner represents that there has been
no prior award or settlement of a civil action for damages on his behalf as a result
of his condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:17-vv-01966-UNJ Document 66 Filed 01/25/21 Page 2 of 2




       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injuries or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       1. A lump sum payment of $145,000.00 in the form of a check payable
          to petitioner; and

       2. A lump sum of $126,118.66, representing compensation for full
          satisfaction of the State of California Medicaid lien, in the form of a
          check jointly payable to petitioner and:

                          Department of Health Care Services
                             Recovery Branch – MS 4720
                                   P.O. Box 997421
                             Sacramento, CA 95899-7421
                           Account No. C93699892C-VAC03

            These amounts represent compensation for all damages that would
            be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master

       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
